                                                                               LS
Case 0:19-cv-60568-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 1 of 10


                                                                                           Mar 4, 2019

                               U N ITED STATE S D ISTR IC T C O U R T
                              SO U TM R N D ISTR IC T OF FL O R ID A




    ERIC SM ITH ,                                      19-60568-CV-SCOLA/HUNT
                                                           Case N o.:
                       Plaintiff,
                                                          C IV IL A C TION
       V.

                                                          JU R Y TR IAL D EM A N D E D
   CU RALEAF IN C,aforeign corporation,
                 D efendant



                                           C OM PLA IN T
            1.1,ERIC SM ITH,Plaintiff,blingthisaction againstDefendant,CURALEAF INC,to
   secureredressforviolationsoftheTelephoneConsumerProtectionAct(ffTCPA''),47U.S.C.j
   227.
                                    N AT UR E O F T H E A C TIO N
            2.Thisksan acdon pursuantto theTelephoneConsumerProtecdon Act,47U .S.C.j 227
   etseq.,(<T CPA'').
          3.Throughthisaction,PlaintiffseeksinjunctiverelieftohaltDefendant'sillegal
   conductwllich hasresulted in invasion of privacy,annoyance,inm lsion on seclusion,trespass,
   conversion,and nuisanceand disruption ofPlaintiff'sdaily life.Plaintiffalso seeksstatutory
   damagesand any otheravailablelegalorequitableremedies.
                                    JUR ISD IC TIO N A N D V EN U E
            4.Jurksdiction Lsproperunder28 U.S.C.j 1331asPlaintiffallegesviolationsofa
   federalstattlte.
            5.Jurisdictionisatso properunder28U.S.C.j1331(a)(1)becausePlaintiffisacitizen


                                                   1
Case 0:19-cv-60568-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 2 of 10




  ofadifferentstatethanthatoftheDefendant'sprincipalplaceofbusiness.(2)Plaintiffseeks
  upto$1,500.00 (one-thousand-five-hundreddollars)indamagesforeachtextinviolationof
  theTCPA,which,whenaggregated,exceedsthe$75,000.00(seventy-five-thousanddollar)
  thresholdforfederalcourtjurisdictionunder28U.S.C.j1331(a)Therefore,boththeelements
  ofdiversityjulisdictionandamount-in-controversyjurisdictionarepresent.
         6.Venueisproperin theU nited StatesDistrictCourtforthe Southel'nD istrictof
  Floridapursuantto28U.S.C.j139109and(c)because(1)Defendantisdeemedtoresidein
  anyjudicialdistrictinwhichitissubjecttothecourt'spemonaljurisdiction,(2)Defendant
  providesandmarketsitsserviceswithintllisdistrict,(3)Defendanthasacorporateoffice
  withinth1 district(4)DefendanthasadesignatednagentforserviceofprocessintheStateof
  Florida;Defendanthasthereby establishedsufficientcontacts,thus,subjectingitselfto
  personaljurksdiction.Further,Defendant'stoïousconductagainstPlaintiffoccurredwithin
  the State ofFlorida.The textsthe D efendantsentto the Plaintiffoccurred w ithin thisdistrict.
                                              PA RT IES
         7.Plainiffisa naturalperson w ho,atalltim esrelevantto th1 action,w asa residentof
  Brow ard C ounty,Florida.
         8.D efendantisa M assachusetts corporation whose principaloffice is located at301
  EdgewaterPlace Suite405 W akefield,M assachusetts01880.D efendantdirects,marketsand
  providesitsbusinessactiviiesthroughoutThe StateofFloridaand eleven addidonalstates.
  Defendant'sregistered agentforselviceofprocessisCorporation ServiceCompany,1200
  H ayes StreetTallahassee,FL 32301.
             TH E TEL EPH O N E CO N SU M E R PR OT EC TIO N A C T O F 1991
         9.TheTCPA waspassed into 1aw in 1991.TheTCPA regulatesand restrictstheuseof
  autom adc telephone equipm ent.
         10.TheTCPA prohibits:(1)anyperson from callingacellulartelephonenumber;(2)
  usinganautomatictelephonedialingsystem;(3)withouttherecipient'spriorexpressconsent.
   47U.S.C.j227(b)(1)(A).


                                                   2
Case 0:19-cv-60568-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 3 of 10




         11.In an action underthe TC PA ,a plaintiffm ustonly show thatthe defendantRcalled a
  numberassignedto acellulartelephoneserviceusing an automaucdialing system or
  prerecordedvoice.''Bœslow v.WellsFan-;oBank,N.A.,857F.Supp.2d1316,1319(S.D.Fla.
  2012),alt'd,755F.3d1265(111 Cir.2014).
         12.TheFederalCommunicadonsCommission(ffFCC'')ksempoweredtokssuemlesand
  reguladonsimplementing theTCPA .
          13.The FC C has issued rulings and clarified thatin orderto obtnin an individual's
  consent,a clear,unambiguous,and conspicuouswri- n disclostlremustbeprovided to the
  individual.See2012FCC Orrleri27FCC Rcd.at1839 CERlequilingpriorwrittenconsentwill
  betterprotectconsum erprivacy because such consentrequiresconspicuous action by the
  consum er- providingpermission in writing - to autholizeautodialed orprerecorded
  telemarketingca1ls....'').
          14.Accordingto theFCC'Sfindings,callsinviolation oftheTCPA areprohibited
  because,asCongressfound,automated orprerecorded telephonecallsareagreaternuisance
  and invasion ofprivacy th+1live solicitation calls,and such calls can be costly and
  inconvenient.TheFCC alsorecognized thatw irelesscustomersarecharged forincom ing calls
  w hetherthey pay in advance orafterthe m inutes are used.Rules and RegulationsImplem enting
  theTelephoneConsumerPmteclïonActof1991,CG DocketNo.02-278,ReportandOrder,18
  FCC Rcd 14014 (2003).
          15.In 2012,theFCC issued an orderdghtening therestricionsforautomated
  telemarketing calls,requiring Gpriorexpresswritten consent''forsuch callsto wireless
  numbers.SeeIntheMltterofRules& RegulationsImplementingtheTel.ConsumerPmt.Act
  of1991,27F.C.C.R.1830,18381120(Feb.15,2012)(emphasissupplied).
          16.To obtain expressw ritten consentfortelem arketing calls,a defendantm ustestablish
  thatitsecured the plainuff'ssignaturein aform thatgivestheplaintiffa a*clearand
  conspicuousdisclosure'oftheconsequencesofproviding therequested consent....and having
  received th1 informaion,agreesunambiguously to receivesuch callsatatelephonenumber



                                                   3
Case 0:19-cv-60568-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 4 of 10




  the (plaindffldesignates.''In reRulcs& RegulationsImplemendng the Tel.ConsumerPm t.Act
  of1991,27F.C.C.R.1830,1837!(18,1838!(20,1844!133,1857!166,1858%71(F.C.C.Feb.
  15,2012).
         17.TheTCPA regulationspromulgated by theFCC define fftelem arketing''asGthe
  initiation ofatelephonecallormessageforthe purposeofencouraging thepurchase orrental
  of,orinveslment:1,property,goods,orselvices.''47C.F.R.j64.1200(t)(12).lndetermining
  whetheracommunicaion constitutestelemarketing,acourtmustevaluatetheultimatepurpose
  ofthecommunicaion.SeeGolanv.W rftlsEntm '
                                          t,LLC,788F.3d814,820(8thCir.2015).
         18.ffNeithertheTCPA noritsimplementingregulationsfrequire an explicitmenion of
  a good,product,orservice'wheretheimplication ofan improperpurposeisTclearfrom the
  context'''Id.(cilfngChcsbm v.BestBuy Stoœs,fa.1R,705F.3d913,918(9thCir.2012)).
         19 .The FCC has explained thatcallsm oivated in partby the intentto sellproperty,
  goods,orservicesareconsidered telemarketing undertheTCPA .SeeIn rrRulcsand
  ReguladonsImplemendng theTelephoneConsumerPmtecdonActof1991,18FCC Rcd.14014,
  IN 139-142(2003).Thisistruewhethercallrecipientsareencouragedtopurchase,rent,or
  investin property,goods,orservicesduring thecallorin thefum re.Id.
          20.ln otherwords,offersGthatare partofan overallmarketing campaignto sell
  property,goods,orservicesconstitute''telemarketingundertheTCPA.SeeInrcRulesand
  ReguladonsImplementing theTelephoneConsumerPotectionActof1991,18FCC Rcd.14014,
  11136(2003).
         21.Ifa callisnotdeem ed telem arketing,a defendantm ustnevertheless dem onstrate
  thatitobtainedtheplaindff'spriorexpressconsent.SeeIntheMatterofRulesandRegulations
  Implemendng theTel.ConsumerPmt.Actof1991,30FCC Rcd.7961,7991-92(2015)
  (requiringexpressconsentRfornon-telemarketingandnon-advertisingca1ls'').
         22.Further,theFCC hasissuedl'ulingsand clarifiedthatconsumersareentitledtothe
   sameconsent-based protectionsfortextm essagesasthey areforcallsto wirelessnumbers.See
   sclter/icldv.Simon & SchustesInc,569F.3d946,952(9thCir.2009)(TheFCC has


                                                4
Case 0:19-cv-60568-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 5 of 10




  determinedthatatextm essagefallswithin them eaning off'to makeany call''in 47U .S.C.j
  227(b)(1)(A));Toneyv.QualityRes.,Inc,2014WE 6757978,at*3(N.D.111.Dec.1,2014)
  (DefendantbearstheburdenofshowingthatitobtainedPlaintiff'spriorexpressconsentbefore
  sendingatelemarketingtextmessage).
         23.Asrecently held by theUnited StatesCourtofAppeatsf0rthe Ninth Circuit:
  ffu nsolicitedtelemarketing phonecallsortextmessages,by theirnature,ilw adetheprivacy
  and disturb thesolittldeoftheirrecipients.A plaintiffalleging aviolation undertheTCPA
  'neednotallegeany additionalharm beyond the oneCongresshasidentified.'''V'
                                                                           JnPattenv.
  VerticalFitnessGrp.,No.14-55980,2017U.S.App.LEXIS 1591,at*12(9th Cir.May4,2016)
  (quotingspokeo,fnc.v.Robins,136S.Ct.1540,1549(2016)(emphasisoriginall).
                                      FA C T S
         24.Atalltimesrelevant,Plaintiffw asa citizen ofthe StateofFlorida.Plaintiffis,and
  atalltimesmentionedhereinwas,affperson''asdefinedby47U.S.C.j153(39).
         25.DefendantisanA merican cannabisoperatorw ho directs,marketsand providesits
  businessactividesthroughouttheUnited Statesw ith astrong presencein the State ofFlorida.
         26.On oraboutO ctober 21,2018,Plaintiffvisited D efendant'sretailcannabis
  dispispencry located at148 N orth FederalH ighw ay,D eerfield B each,Florida 33441 forthe
  purposeofpurchasingmedicalmarjuanaasprescribedbyPlaintiff'sPhysician.
         27.On oraboutOctober 21,2018,Defendantsurreptensity obtained Plaindff'scellular
  telephonenumberand used itforthepurposeofsending telem arketing textmessagesto
  Plaintiffscellulartelephoneusing an ATD S,withoutpriorconsentfzom thePlaintiff.
          28.On oraboutOctober23,2018 at7:17pm Defendant,orDefendant'sagentsentthe
  followingtelemarketing textmessageto Plaintiff'scellulartelephonenumberending in 7329
  (<fThe7329Numbelm),throughtheuseofanATDS:




                                                 5
Case 0:19-cv-60568-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 6 of 10




              Patien'tRene' N alDa'j Get S75 OFF-your
              purchaSeie  4hent'ou 'e'isdta CuraIeaf
              Dispensary and presen'     tthe enlall
              confirl77atlon that(7rovecyOu renekve'   d
              k
              f'()urM M UR card '&dthtn the Ias!30 dafS
              (septem ber24 to O ctober24.2018'
              .                                     .t,

              *S200 m lnlm um purchase reqtllred :t)
              cblaln the discoun! Valid forln-store
              purchasesonIy on 10,     .
                                       /24.,
                                           718
               Tex!STOP to end



         29.On ouraboutOctober25,2018 at9:54 AM ,Defendant,orDefendant'sagent,sent
  thefollowing telem arketi
                          ng textm essageto Plaintiffforthesecond timeusing an autodialer
  forpurposesofselling goodsorservices:

                  Celebrate and save '  zkith (2uraleaf!In
                  celebration ofourDaylona Beach G rand
                  Qpenjng,pleasetakeadvantage ofcjur
                  BUY O NE -GET O NE 50% O FF 0n aIITHC
                  produc!G on 10/25/18 and 102'26,     .'18
                  Second llem m ustbeofequaIorIesser
                  '
                  e'aIue.VaIld ft3rin-st()re.onIine and ph ()ne
                  orders.Canrlotbe conlblned .d4.1th any
                  otherpr(am o' tlorlsand discounts.'  /.fSL.
                   TextSTOP lo end


         30.O n N ovem ber1,2018 Plaindffsentnoticeto D efendant'sem ailaddress
  (info@ curaleaf.com)andregularmailtoDefendant'saddresslistedonDefendant'swebsite
  (https://www.curaleaf.com)informingDefendantthetextmessagesbeing senttoPlaintiff's
  cellulartelephonewereindirectviolationoftheTCPA.(2)causingPlaintiffannoyanceand
  aggravation(3)toceasefrom sendinganyfurtheroffendingtelemarketingtextmessagesusing
  an ATD S.


                                                        6
Case 0:19-cv-60568-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 7 of 10




         31.D efendantblatantly ignored Plaintiff's notice and as ofthe date ofth1 filing hasnot
  stopped sending Plaintiffillegaltelemarketing textmessagesusing an ATDS.
         32.m thin the tim e period ofO ctober23,2018 and M arch 4,2019,D efendant,or
  Defendant'sagentsentPlaintiff60tsixtylindividualtelemarketingtextmessages,usingan
  ATD S.
         33.D efendant'stextmessagesconstitute telemarketing becausethey encouraged the
  future purchase orinvestmentin property,goods,orservices.
         34.Thenumberthattransmittedthetextmessages(855)893-5649isoperatedbyorOn
  behalfofD efendant.
         35.TheURL link(https://www.curaleaf.com)isoperatedby oronbehalfofDefendant.
         36.Plaintiffreceivedthesubjecttextswithinth1 judicialdistrictand,therefore,
  D efendant'sviolation ofthe TC PA occurred w ithin this district.
         37.Atnopointin timedid PlaintiffprovideDefendantw ith consent,to becontacted
  using an ATDS,orotherwise.
         38. Plainuffisthesubscriberandsoleuserofthe 7329 Number,and isfinancially
  responsible forphone service to the 7329 N um ber.
         39.A talltim es relevant,Plaintifpsnum berw as listed on the N aionalD o N otCall

  Registry.
         40.The genericnature ofDefendant'stextmessages,combined with the largenumber
  ofmessagessentby Defendant,demonstratesthatDefendantutilizesan automaictelephone
  dialingsystem (RATDS'')intransmittingthemessages.
         41.Specifically,upon inform ation and belief,D efendantutilized a com binadon of
  hardware and softwaresystemsto send thetextmessagesatissuein thiscase.Thesystems
  utilized by D efendanthave the currentcapacity orpresentability to generate orstore random
  orsequentialnumbersorto dialsequenially orrandomly atthetime thecallismade,and to
  dialsuch numbers,cn masse,in an automated fashionw ithouthuman intervention.
           42.Defendant'sviolationsoftheTCPA wereknowing and willful.
Case 0:19-cv-60568-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 8 of 10




         43.Defendant'sunsolicitedtextmessagescaused Plaindffactualharm hzcluding,but
  notlimitedto,invasion of personalprivacy,aggravation,nuisanceand disrtlption ofdaily life,
  reducdon in cellulartelephonebattery life,data,messaging charges,and lossofuseof
  Plaintiff'scellulartelephone.
                                             COUNT I
                            ViolationsoftheTCPA.47U.S.C.:2274b)
         44.Plaintiffre-allegesand incorporatesthepreceding paragraphsasiffully setforth
  herein.
         45.Defendantviolated the TCPA by sending unsolicited textmessagesto Plaintiff's
  cellulartelephonew ithoutfirstobtaining priorexpressconsentand using equipmentwhich
  consitutesan autom auc telephone dialing system forthe expresspurpose ofm arketing
  Defendant'sgoodsand services.
        46.Defendant'stextmessagescaused Plaintiffacmalhann including,butnotlimited
  to,invasion of personalprivacy,aggravadon,nuisance and dksrtlption ofdaily life,reduction in
  cellulartelephonebattery life,data,messaging charges,and lossofuseofPlainéff'scellular
  telephone.
         47.Asaresultofthe aforementioned violationsoftheTCPA ,Plaintiffisentitled to an
  award of$500.00 in statutory damagesforeach callin negligentviolation oftheTCPA,
  pursuantto47U.S.C.j2271)
         48.Additionally,Plaintiffisentitledtoandseekinjuncdvereliefprohibiti
                                                                            ngsuch
  futtlre conduct.
         W HEREFORE,Plainiffdemandsajurytrialonallclaimssotriable,andjudgment
  againstDefendantforthefollowing:
            a.InjunctivereliefprohibitingviolationsoftheTCPA byDefendantinthefuture;
            b.Stamtory damagesof$500.00 foreach and every textm essagem adein negligent
  violation oftheTCPA;
            c.Reasonable attom ey'sfeesand costs;



                                                    8
Case 0:19-cv-60568-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 9 of 10




         d..SuchotherreliefasthisCourtdeemsjustandproper
                                      C OU N T 11
              Knowingand/orW ilmllViolation oftheTCPA.47U.S.C.:227*)
         49. Plaintiffre-allegesand incorporatesparagraphs 1-43 asiffully setforth herein.
         50.Plainuffdid notexpressly autholize D efendantto send autodialed calls to his
  cellulartelephonein service ofDefendant'sgeneralbusinessaims.Further,Plaintiff's
  notification to Defendantofit'sviolationsofthe TCPA and instrtlction to ceasem essages
  effectivelywvoked anypriorconsentDefendantmay believeithad.SeeOsoriov.StateFarm
  Bank,F.S.B.,746F.3d 1242(111 Cir.2014).
         51.A talltimesrelevant,D efendantknew orshould haveknown thatitsconductas
  alleged herein violated theTCPA .
         52.Defendantknew thatitdid nothavepriorexpressconsentto send thesetext
  m essages,and knew orshould haveknow nthatitsconductwasaviolation oftheTCPA.
         53.Because D efendantknew orshould have know n thatPlaintiffhad notgiven prior
  expressconsentto receive its autodialed calls,the Courtshould treble the am ountofstatutory
  damagesavailabletoPlaintiffpursuantto47j227(1$43)oftheTCPA.
         54.AsaresultofDefendant'sviolations,Plaintiffisendtledto an aw ard of$1,500.00,
  foreachandeveryviolauon,pursuantto47U.S.C.j227(b)(3)(B)and47U.S.C.j
  227(b)(3)(C).
         W HEREFORE,PlainuffdemandsajurytI'iaIonallclaimssotriable,andjudgment
  againstDefendantforthefollowing:
          a.InjunctivereliefprohibitingviolauonsoftheTCPA byDefendantinthefumre;
          b.Statutory damagesof$1,500.00 foreach and every textm essagethatDefendant
  willfullyorknowinglyplacedinviolationof47U.S.C.j2270941)oftheTCPA;
         c. A n aw ard ofreasonable attorney's feesand costs;
         d.Suchotherreliefasth1 Courtdeemsjustandproper.




                                                  9
Case 0:19-cv-60568-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 10 of 10




                                          JU RY D EM A N D
          Plaintiffherebydemandsatrialbyjuzy.
                            D OCUM ENT PRESEIW ATION DEM AND
          Plaintiffdem andsthatD efendanttake affirm ative stepsto preserve allrecords,lists,
   electronic databases orotheritem izadon oftelephone num bers associated w ith the D efendant
   and thecommunication Ortranslnittalofthetextmessagesand callsasalleged herein.


   D ate:M arch 4,2019

                                                                           Respecdully Subm itted,




                                                                            Z            Eric sm ith
                                                                    520 N orth O cean B lvd.U nit19
                                                                       Pom pano Beach,FL 33062
                                                                                   (t)561.268.1142
                                                                          (e)easmith.p@gmail.com




                                                  10
